                                         Case 4:18-cv-07602-YGR Document 127 Filed 04/17/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CISCO SYSTEMS, INC., ET AL.,                       CASE NO. 4:18-cv-07602-YGR
                                   7                  Plaintiffs,
                                                                                            ORDER: (1) DENYING MOTION TO STAY
                                   8            vs.                                         CIVIL PROCEEDINGS UNTIL EXPIRATION
                                                                                            OF STATUTE OF LIMITATIONS;
                                   9     ZAHID HASSAN SHEIKH, ET AL.,                       (2) RELIEVING IN-PART PARTIES FROM
                                                                                            SUMMARY JUDGMENT PRE-FILING
                                  10                  Defendants.                           CONFERENCE REQUIREMENT
                                  11     ADVANCED DIGITAL SOLUTIONS                         Re: Dkt. Nos. 108, 111, 114
                                         INTERNATIONAL, INC.,
                                  12
Northern District of California
 United States District Court




                                                      Third- Party Plaintiff,
                                  13
                                                vs.
                                  14
                                         RAHI SYSTEMS, INC., ET AL.,
                                  15
                                                      Third-Party Defendants.
                                  16

                                  17          The Court is in receipt of the motion to stay civil proceedings until the expiration of the
                                  18   statute of limitations. (Dkt. No. 108.) For the reasons set forth below, the motion is DENIED.
                                  19          The Court’s analysis is guided by the test set forth in Keating v. Office of Thrift
                                  20   Supervision, 45 F.3d 322 (9th Cir. 1995). There, the Ninth Circuit found:
                                  21                   The Constitution does not ordinarily require a stay of civil
                                                       proceedings pending the outcome of criminal proceedings. Federal
                                  22                   Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir.1989);
                                                       Securities & Exchange Comm’n v. Dresser Indus., 628 F.2d 1368,
                                  23                   1375 (D.C.Cir.), cert. denied, 449 U.S. 993, 101 S.Ct. 529, 66
                                                       L.Ed.2d 289 (1980). “In the absence of substantial prejudice to the
                                  24                   rights of the parties involved, [simultaneous] parallel [civil and
                                                       criminal] proceedings are unobjectionable under our jurisprudence.”
                                  25                   Dresser, 628 F.2d at 1374. “Nevertheless, a court may decide in its
                                                       discretion to stay civil proceedings ... ‘when the interests of justice
                                  26                   seem [ ] to require such action.’ ” Id. at 1375 (quoting United States
                                                       v. Kordel, 397 U.S. 1, 12 n. 27, 90 S.Ct. 763, 769 n. 27, 25 L.Ed.2d 1
                                  27                   (1970)).
                                  28
                                         Case 4:18-cv-07602-YGR Document 127 Filed 04/17/20 Page 2 of 3



                                                      The decision whether to stay civil proceedings in the face of a parallel
                                   1                  criminal proceeding should be made “in light of the particular
                                                      circumstances and competing interests involved in the case.”
                                   2                  Molinaro, 889 F.2d at 902. This means the decisionmaker should
                                                      consider “the extent to which the defendant’s fifth amendment rights
                                   3                  are implicated.” Id. In addition, the decisionmaker should generally
                                                      consider the following factors: (1) the interest of the plaintiffs in
                                   4                  proceeding expeditiously with this litigation or any particular aspect
                                                      of it, and the potential prejudice to plaintiffs of a delay; (2) the burden
                                   5                  which any particular aspect of the proceedings may impose on
                                                      defendants; (3) the convenience of the court in the management of its
                                   6                  cases, and the efficient use of judicial resources; (4) the interests of
                                                      persons not parties to the civil litigation; and (5) the interest of the
                                   7                  public in the pending civil and criminal litigation. Id. at 903.
                                   8   Keating, 45 F.3d at 324-25.

                                   9          Here, the Court finds insufficient justification for staying the litigation. First, case law is

                                  10   replete with examples of the need to resolve cases expeditiously. Trials can be significantly

                                  11   impacted by a delay from the underlying events as memories fade. Second, given the close of

                                  12   discovery (with a narrowly defined exception), the benefit of a stay is not commensurate with
Northern District of California
 United States District Court




                                  13   other circumstances where parallel litigation, whether prosecutorial or not, has a present,

                                  14   identifiable impact absent a stay. Here, those individuals who had concerns, exercised their Fifth

                                  15   Amendment rights. The case will have to proceed without such testimony. Third, the Court and

                                  16   the public benefit from resolution of civil matters through the judicial system. In order to manage

                                  17   the never-ending filing of civil actions, judges must keep cases on track for resolution either by

                                  18   way of settlement or trial. Further, stays of an undefined period are disfavored. Delaying

                                  19   resolution on the theoretical possibility of criminal prosecution does not serve the public or the

                                  20   public’s interest. Accordingly, the motion is DENIED.

                                  21          Additionally, based upon the Court’s review of the pre-filing letters submitted by the

                                  22   parties (Dkt. Nos. 111, 114), no pre-filing conference is required for third-party defendants’

                                  23   anticipated motion for summary judgment. Thus, the parties are RELIEVED in-part from the

                                  24   summary judgment prefiling conference. Any other party seeking to file a motion for summary

                                  25   judgment is reminded to first request permission to do so through a pre-filing letter.

                                  26          The parties are further reminded of the requirement to file separate statements of fact in the

                                  27   format set forth in paragraph 9(c) of this Court’s Standing Order, including the requirement that

                                  28   counsel attest that the evidence cited for each fact or dispute fairly and accurately supports the fact
                                                                                          2
                                          Case 4:18-cv-07602-YGR Document 127 Filed 04/17/20 Page 3 of 3




                                   1   or dispute.

                                   2           As previewed for the parties at the case management conference, the Court considers

                                   3   summary judgment a tool to be used prudently, when there are no disputed issues of material fact.

                                   4   To the extent there are triable issues of material fact, summary judgment will be denied with a

                                   5   succinct denial order, without extensive commentary, so that the determination is left wholly for

                                   6   the trier of fact.

                                   7           This Order terminates Docket Number 108.

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: April 17, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  11                                                          UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
